Citation Nr: 1533036	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-47 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for congenital narrowing of the L4-5 and L5-S1 (claimed as back pain).

2.  Entitlement to service connection for congenital narrowing of the L4-5 and L5-S1 (claimed as back pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to April 1968.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.

Thereafter, in an October 2010 statement of the case, the RO reopened the claim of service connection for a lumbar spine disability and continued the previous denial.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran filed a notice of disagreement in June 2006 and a statement of the case was issued in September 2006.  However, he failed to file a substantive appeal and no new and material evidence was received during the appeal period.  Thus, the June 2006 rating decision is final.

2.  The evidence received since the June 2006 rating decision is not duplicative or cumulative of evidence previously of record and it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability.




CONCLUSIONS OF LAW

1.  The June 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a lumbar spine disability disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the June 2006 rating decision is new and material; and the claim of service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's petition to reopen his claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis

In a June 2006 rating decision, the RO denied the Veteran's claim of service connection for a lumbar spine disability because there was no evidence showing that he was treated for or diagnosed with back pain during service.  Additionally there was no evidence that his diagnosed lumbar spine condition was related to military service.  The evidence of record at the time of the June 2006 rating decision consisted of VA treated records dated from June 2005 to May 2006, service medical records, records from the Social Security Administration and statements from the Veteran indicating that he injured his back during service.

The appellant was notified of the June 2006 decision and of his procedural rights by letter in June 2006.  He timely submitted a notice of disagreement in June 2006 and a statement of the case was issued in September 2006.  However, the Veteran did not submit a substantive appeal and no new and material evidence was received within one year of the determination.  Thus, the June 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the June 2006 rating decision includes: VA treatment records from dated December 2007 to January 2010; an April 2009 report from a private physician noting that the Veteran has suffered from back pain since 1967; and a report from a September 2010 VA examination.

This evidence is new, as it was not part of the record at the time of the June 2006 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the April 2009 private opinion provides an indication that the appellant's lumbar spine disability began during service and has continued since that time.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran asserts that his lumbar spine was caused by military service.  

In a service treatment record dated in January 1968, the Veteran reported that he had experienced back pain since being in the military.  Examination of the lumbar spine revealed paravertebral muscle spasm.  He was diagnosed with mild back sprain.  Notably, his October 1966 pre-induction and March 1968 separation examinations were negative for any lumbar spine disability.  

A VA MRI dated in January 2003 noted a diagnosis of mild spondylosis.  A private treatment record dated in January 2003 noted a diagnosis of congenitally narrow spinal canal.  

The Veteran was afforded a VA examination in September 2010.  The examiner diagnosed mild lumbosacral degenerative joint and disk disease of the lumbar spine and determined that the condition, or any other possible congenital component or canal narrowing, was not due to or incurred during military service.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature. VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. 

Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Such a disease, by its very nature, preexists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.

In the light of the above, the Board finds that the Veteran should be provided with an additional VA examination to determine the etiology of any lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current lumbar spine disabilities.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all lumbar spine disabilities.  Thereafter, the examiner should provide an opinion for the following:

(a)  Whether any diagnosed lumbar spine disability is a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990).  

(b)  For any diagnosed lumbar spine disability that is a congenital defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability?  

(c)  If any lumbar spine disability is a congenital disease, then state whether it is clear and unmistakable that the condition preexisted the Veteran's military service.

If so, is it clear and unmistakable that the preexisting lumbar spine disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military.

(d)  For any lumbar spine disability that is not a congenital defect or disease, is it at least as likely as not (50 percent probability or more) that the lumber spine disability had its onset during Veteran's period of active military service?

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must discuss the January 1968 service treatment record noting complaints of back pain since military service and what, if any, relationship it has to any current lumbar spine disability.

The examiner is advised that the Veteran is competent to report lumbar spine pain in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


